El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
El 6 de septiembre de 1981 el recurrente, Sr. José M. López Cintrón, le causó daños con su vehículo a la bicicleta de un menor, hijo del Sr. Luis E. Vega y de su esposa, doña Rosa M. Correa. El policía Alberto Arroyo, primo segundo de la *114señora Correa de Vega, le expidió días más tarde una citación al señor López Cintrón para que compareciera al Tribunal de Distrito, Sala de Peñuelas, en relación con el accidente. Mien-tras esto ocurría en el cuartel, el señor López Cintrón se diri-gió allí al agente Arroyo en alta voz, en presencia de varios ciudadanos, y exclamó : “Éste es un caso fabricado, yo sé lo que tengo que hacer y hasta donde tengo que llegar.” El recurrente repitió estas expresiones en casa de los padres del menor.
El señor López Cintrón fue denunciado por tres violaciones a la Ley sobre Vehículos y Tránsito y dos al Art. 118 del Có-digo Penal (injuria y calumnia). Fue absuelto de todos los cargos. Una de las denuncias por infringir la Ley de Tránsito se archivó en consideración a haber pagado el señor López $150 por los daños sufridos por la bicicleta. El señor López Cintrón se querelló a su vez ante la Superintendencia de la Policía, im-putándole al agente Arroyo persecución viciosa al radicarle las cinco denuncias. Tras la investigación administrativa corres-pondiente se determinó que la querella era inmeritoria y se exoneró al policía Arroyo por la Superintendencia. La ape-lación administrativa está pendiente.
El agente Arroyo demandó entonces por difamación al señor López. Tras el trámite correspondiente, el Tribunal Superior, por voz del Hon. Ramón E. Febus Bernardini, condenó al señor López a pagarle al señor Arroyo la suma de $15,000 por los sufrimientos y angustias morales y mentales sufridos por éste; $5,000 a la señora Arroyo por las angustias sufridas por ésta, más las costas y $2,000 por concepto de honorarios de abogado. El 9 de noviembre de 1984 dictamos orden de mostrar causa por la cual no debe revocarse la sentencia recurrida.
La cuestión central que plantea el caso es si un agente de la Policía es, dentro del contexto de este litigio, un “funcionario público” para fines de precisar el ámbito de la libertad de ex-presión bajo las disposiciones del Art. II, Sec. 4 de la Consti-tución de Puerto Rico. La definición se rige por consideracio-nes de índole constitucional. El hecho de ser “funcionario” o *115“empleado” para otros propósitos jurídicos no es pertinente a esta indagación.
En Puerto Rico rige la doctrina, proveniente de New York Times Co. v. Sullivan, 376 U.S. 254 (1964), de que no es difamatoria la publicación de un informe falso o de comentarios injustificados concernientes a la conducta oficial de un funcionario público, a menos que la información fuera publicada maliciosamente, esto es, a sabiendas de que era falsa o con grave menosprecio de si era falsa o no. Torres Silva v. El Mundo, Inc., 106 D.P.R. 415 (1977). Hemos señalado que es imprescindible que el demandado abrigue al menos serias dudas sobre la certeza de la publicación y que ello debe ser objeto de prueba clara y convincente. La malicia real nunca se presume. García Cruz v. El Mundo, Inc., 108 D.P.R. 174, 180-181 (1978).
Para resolver si estas normas son aplicables a la situación presente hay que explorar su razón de ser. En New York Times Co. v. Sullivan, supra, sin desatender el vital objetivo de defender la reputación personal, se recalcó la necesidad del debate robusto y abierto sobre la cosa pública, debate que, según señaló el Tribunal, “bien puede incluir ataques vehementes, cáusticos y a veces desagradablemente cortantes contra funcionarios gubernamentales y públicos”. (Traducción nuestra.) Pág. 270. En New York Times Co. v. Sullivan, supra, pág. 283 n. 23, el Tribunal estimó que no tenía ocasión de “determinar cuán abajo en los escalafones menores del Go-bierno podría alcanzar la designación de ‘funcionario público’ para propósitos de la regla . . .”. (Traducción nuestra.)
En Rosenblatt v. Baer, 383 U.S. 75 (1966), el Tribunal comenzó esta exploración. Se afirmó allí que: “Cuando una posición gubernamental posee tal importancia aparente que el público tiene un interés independiente en las cualificaciones y ejecutorias del servidor público concernido, más allá del in-terés público general en las cualificaciones y ejecutorias de *116todos los empleados gubernamentales, ... se aplican los es-tándares de New York Times sobre malicia.” (Traducción nuestra.) Pág. 86. A continuación se añade: “La posición del empleado debe ser tal que invite el escrutinio público y la dis-cusión de la persona que la ocupe. .. .” (Traducción nuestra.) Págs. 86, 87 n. 13.
Tanto a la luz de Rosenblatt v. Baer, supra, como de las constituciones estatales concernidas, diversos tribunales han considerado la cuestión principal que nos ocupa. La abrumadora mayoría extiende a los agentes policiacos la doctrina de la malicia real. Véanse entre muchos otros: Smith v. Russell, 456 So. 2d 462 (Fla. 1984); Willis v. Perry, 677 P.2d 961 (Colo. App. 1983); Gray v. Udevitz, 656 F.2d 588 (10mo Cir. 1981); Shafer v. Lamar Pub. Co., Inc., 621 S.W.2d 709 (Mo. App. 1981); Moriarty v. Lippe, 294 A.2d 326 (Conn. 1972); Angelo v. Brenner, 406 N.E.2d 38 (Ill. App. 1980); Roche v. Egan, 433 A.2d 757 (Me. 1981); N.A.A.C.P. v. Moody, 350 So. 2d 1365 (Miss. 1977); La Rocca v. New York News, Inc., 383 A.2d 451 (N.J. 1978); Ethridge v. North Miss. Communications, Inc., 460 F. Supp. 347 (N.D. Miss. 1978) (policía encubierto); R. A. Smolla, Let the Author Beware: The Rejuvenation of the American Lato of Libel, 132 U. Pa. L. Rev. 1, 69 n. 332 (1983). Según se expresó en Gray v. Udewitz, supra, pág. 591:
. .. Street level policemen, as well as high ranking officers, qualify as public officials under the test of Rosenblatt v. Baer. . . . The cop on the beat is the member of the department who is most visible to the public. He possesses both the authority and the ability to exercise force. Misuse of his authority can result in significant deprivation of constitutional rights and personal freedoms, not to mention bodily injury and financial loss. The strong public interest in ensuring open discussion and criticism of his qualifications and *117job performance warrant the conclusion that he is a public official.
Las consideraciones citadas se aplican también a la reali-dad puertorriqueña. El agente policiaco en este pleito era un funcionario para fines del derecho de difamación. Estaba obli-gado en consecuencia a probar, lo cual no hizo, que las ex-presiones del recurrente fueron motivadas por malicia real.
 Se habrá observado que al referirnos al agente poli-ciaco en el párrafo anterior añadimos la frase “en este pleito”. Ello se debe a que desde Torres Silva v. El Mundo, Inc., supra, este Tribunal ha ido desarrollando un enfoque funcional en este campo. Nuestra atención no se ha concentrado tanto en el análisis abstracto del status de la persona afectada como en el contexto específico en que se da la controversia: la natura-leza de la declaración alegadamente difamatoria, el auditorio a que se dirige, los intereses que se sirven o vulneran y la rela-ción funcional entre estos factores. Para la diferencia entre este enfoque y el tradicional, véase Smolla, op. cit, págs. 68-77. Las imputaciones formuladas en este caso atañen a la con-ducta de un agente de la Policía, asunto de reconocido interés público. Las manifestaciones se hicieron en el propio cuartel y ante la familia afectada por el accidente, siendo reiteradas luego, mas en querella formal ante la Superintendencia. La reputación de los agentes policiacos, así como la de otros fun-cionarios y empleados públicos, no está a la merced de todo género de ataque, mas en las circunstancias presentes, el in-terés en el libre flujo de información sobre el proceder de un empleado de tan crítica importancia para el bienestar público claramente prevalece, sobre otras consideraciones, con el freno que representa la doctrina de la malicia real.

Se expedirá el auto y se revocará la sentencia recurrida.

El Juez Asociado Señor Rebollo López disiente y se re-serva el derecho a emitir opinión al efecto en el futuro.
*118—0—